DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 2-5, in the reply filed on 06/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 1102, 2066, 1132, 2046, 2210, 2200, 2036, 2190, and 2150.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
It is noted that the Abstract of record is fewer than 50 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “very” in claim 3 is a relative term which renders the claim indefinite. The term “very” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The raw sugar sources very high polarization sugar and very very high polarization sugar are rendered indefinite by the use of the term "very".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paley (US 4,083,732, as included in IDS filed 10/15/2020; hereinafter Paley).
Regarding claims 2 and 5, Paley teaches a method of treating fresh cane sugar juice (i.e., raw sugar source) to form a syrup (Paley, abstract; col. 2, line 58 – col. 3, line 60), wherein the steps result in direct white sugar, liquid sugar, and edible molasses (Paley, Fig. 1; col. 8, lines 63-65) (i.e., parallel production of white and liquid sugar),
wherein the syrup is optionally hot filtered to make a water white syrup which is sent to vacuum pan 54 (i.e., sole vacuum pan in the system) to be concentrated to a massecuite (Paley, col. 4, lines 9-12; Fig. 1), 
wherein the liquid product from vacuum pan 54 may be sold as liquid sugar 56 (i.e., production of liquid sugar as an end product of process), wherein the balance of the massecuite may be separated in centrifuge 58 to form direct white sugar 59 (i.e., production of white sugar) (Paley, col. 4, lines 13-18; Fig. 1).

Regarding claim 4, Paley further teaches wherein the massecuite is cooled and the bulk (i.e., partial recovery of first run-off) of the edible molasses 61 may be decanted from the sucrose, wherein the light colored edible molasses 61 may be further purified and is sold as table syrup 62, where the edible molasses 61 may also be spray dried to form a mixture of dry invert sugar 65 plus some sucrose to be sold to bakers, confectioners and bottlers (Paley, col. 4, lines 15-25) (i.e., first run-off comprises refined sugar), 
wherein the balance  of the massecuite may be separated in centrifuge 58 (i.e., partial recovery of second run-off) to form direct white sugar 59 (Paley, col. 4, lines 17-19) (i.e., second run-off comprises white sugar).

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartz (US 2,526,111; hereinafter Bartz).
Regarding claims 2-5, Bartz teaches a method for producing white sucrose from sugar cane juice or unrefined raw sugar dissolved in aqueous medium (i.e., raw sugar source; raw sugar) (Bartz, col. 5, lines 40-46; claim 11) comprising concentrating an aqueous water white sugar solution into white crystalline sucrose (i.e., white sugar) and liquid sugar (Bartz, claim 11) (i.e., parallel production of white and liquid sugar; liquid sugar is an end product),
wherein the juice is sent to multiple effect evaporators, or vacuum pan where it is concentrated (i.e., can use multiple effect evaporators instead of vacuum pan for this concentrating step), wherein it is then refiltered and sent to vacuum pan (i.e., sole vacuum pan of the system) to be concentrated if liquid sugar is desired (Bartz, col.9, lines 3-8);
wherein sucrose crystals may be separated from liquid sugar by centrifugals (i.e., partial recovery of a first run off comprises liquid sugar, which is a refined sugar; partial recovery of a second run off comprises sucrose crystals, which is white sugar) (Bartz, col.9, lines 14-16; 27-32);
wherein liquid sugar is formed which will find wide applications for human use and industrial purposes (Bartz, col.9, lines 36-38) (i.e., liquid sugar is an end product).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paley (US 4,083,732, as included in IDS filed 10/15/2020; hereinafter Paley), as applied to claim 2 above, further in view of Bartz (US 2,526,111; hereinafter Bartz).
Regarding claim 3, Paley further teaches wherein the fresh cane sugar juice contains wax (Paley, col. 2, lines 58-62; col. 1, line 10), wherein the wax makes the raw sugar “raw” (Paley, col. 1, lines 15-16). 
However, Paley does not explicitly disclose wherein said raw sugar source is selected from the group consisting of crystal sugar, raw sugar, very high polarization sugar, very very high polarization sugar, magma B or C intermediary products from the conventional process of producing crystal sugar and mixtures of said sugars, as presently claimed.
With respect to the difference, Bartz teaches a method for producing white crystalline sucrose (i.e., white sugar) and liquid sugar (Bartz, claim 11), and wherein the sucrose and mono-saccharide sugars may be produced in a liquid, solid or crystalline state from any sugar bearing fluid such as sugar cane juice or unrefined raw sugar dissolved in aqueous medium (Bartz, col. 5 lines 40-46).
Bartz is analogous art, as Bartz is drawn to a method for producing white crystalline sucrose (i.e., white sugar) and liquid sugar (Bartz, claim 11) comprising using a vacuum pan (Bartz, col. 9, lines 7-8).
In light of the disclosure of Bartz of the equivalence and interchangeability of using fresh cane sugar juice as disclosed in Paley (Paley, col. 2, lines 58-59), with raw sugar as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use the unrefined raw sugar dissolved in aqueous medium of Bartz as the fresh cane sugar juice as disclosed in Paley, and thereby arrive claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boscariol et al. (WO 2013/049905 A1; hereinafter Boscariol) teaches a process for the production of high purity liquid sugar from impure raw sugar defined as crystal sugar in general, raw sugar in general, VHP sugar (Very High Polarization sugar), VVHP sugar (Very Very High Polarization sugar), magma B or C (intermediary products of the conventional process of producing crystal sugar) and mixtures of said sugars (Boscariol, page 1, lines 3-10). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732          

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/20/22